Pfeifer, J.,
concurring in part. I concur with the court’s holding and all of the syllabus paragraphs except paragraphs three and four. In my view, paragraphs three and four of the syllabus answer important legal questions that are not present in this particular case. I would save the resolution of those issues for *191a more appropriate case. I am troubled by the notion that involuntarily committed mentally ill patients will have their lives greatly altered by potentially dangerous drugs with little recourse in the legal system.